Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 1, the “in particular” limitation is confusing.  It is unclear if the claims is also referring to other possible uses or if the “dental interventions in assisted surgery” is a 
	In claim 2, the preferable limitation is not understood – is “three parts” a required element of the claim?




Allowable Subject Matter
	The prior art lacks a showing or reasonable teaching of an abutment having the specific three elements claimed where the first element includes a rounded/curved/semispherical structure having a lower cylindrical structure that is divided into parts and held together by an encircling structure wherein the rounded/curved/semispherical structure is internally threaded to receive a screw and the lower cylindrical structure has steps or protrusions for engaging steps or protrusions on a second element inserted into the lower cylindrical structure and wherein the abutment further includes a third semi-spherical element.  Claim 1, if amended to overcome the issues raised in the 35 U.S.C. 112 above would be allowable over the art of record.

Prior Art
	Applicant’s information disclosure statements of April 30, 2020 and July02/2021 have been considered and an initialed copy enclosed herewith.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712